101 F.3d 685
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.U.S. UNDERWRITERS INSURANCE COMPANY, Plaintiff-Appellee,v.GONGREGATION B'NAI ISRAEL, Defendant-Appellant,Wessa ESKANDAR, Defendant.
No. 95-9164.
United States Court of Appeals, Second Circuit.
May 24, 1996.

Appearing for Appellant:  Richard A. Finkel, Meissner, Kleinberg & Finkel, N.Y., N.Y.
Appearing for Appellee:  Richard S. Sklarin, Thurm & Heller, N.Y., N.Y.
E.D.N.Y.
AFFIRMED.
Before:  KEARSE, WINTER and CALABRESI, Circuit Judges.


1
Appeal from the United States District Court for the Eastern District of New York.


2
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was argued by counsel.


3
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Gleeson's Memorandum and Order dated October 5, 1995.  We have considered all of defendant-appellant's arguments that are properly before us on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.